     Case 2:10-cv-00899-JWS Document 1182 Filed 05/26/20 Page 1 of 5



 1   SUSAN MARTIN (AZ#014226)
 2   DANIEL BONNETT (AZ#014127)
     JENNIFER KROLL (AZ#019859)
 3   MARTIN & BONNETT, PLLC
     4647 N. 32nd St.
 4   Suite 185
 5   Phoenix, AZ 85018
     Telephone: (602) 240-6900
 6   smartin@martinbonnett.com
 7   dbonnett@martinbonnett.com
     jkroll@martinbonnett.com
 8
     DAN GETMAN (Pro Hac Vice)
 9   GETMAN, SWEENEY & DUNN, PLLC
10   260 Fair Street
     Kingston, NY 12401
11   (845) 255-9370
12   dgetman@getmansweeney.com

13   EDWARD TUDDENHAM (Pro Hac Vice)
     23 Rue du Laos
14   75015 Paris, France
15   etudden@prismnet.com
     Attorneys for Plaintiffs
16
17                       IN THE UNITED STATES DISTRICT COURT
18                           FOR THE DISTRICT OF ARIZONA

19                                               )
     Virginia Van Dusen, et al.,                 )   No. CV 10-899-PHX-JWS
20                                 Plaintiffs,   )
                                                 )   PLAINTIFFS’ THIRD MOTION TO
21                                               )
            vs.                                  )   APPROVE CERTAIN SETTLEMENT
22                                               )   AWARDS
                                                 )
23   Swift Transportation Co., Inc., et al.,     )
                                                 )
24                                               )
                                                 )
                           Defendants.
25
26          Plaintiffs hereby move for an order approving the claims of the following
27   individuals: 1. Dennis Strodtman; 2. Linda K. Lawrence; 3. Amy L. Gilpatrick; 4. Teagan
28   Winkler, and 5. Saul Feagin Jr. As grounds for this motion Plaintiffs state as follows:
     Case 2:10-cv-00899-JWS Document 1182 Filed 05/26/20 Page 2 of 5



 1
            1. On April 16, 2020, the Claims Administrator SSI informed the parties that class
 2
     member, Dennis Strodtman, had filed a timely claim form that SSI had inadvertently
 3
     overlooked. As a result of that error, Mr. Strodtman was not included on the list of
 4
     participating class members. (The omission came to SSI’s attention when Strodtman called
 5
     to ask about his check.) In as much as there is no dispute that Strodtman filed a timely
 6
     claim, it should be paid. His final settlement award is $23,710.94.
 7
            2.     As explained in the attached declaration of James Sherwood, in April
 8
     Plaintiffs received a call from Linda Lawrence (Merriman) asking about her check. SSI
 9
     had listed her as a non-participating class member ineligible for payment as a non-opt-in
10
     class member who had not filed a claim form. Upon investigation, Plaintiffs determined
11
     that Ms. Lawrence was an opt-in plaintiff who, pursuant to the terms of the Settlement
12
     Agreement, was automatically entitled to a settlement award regardless of whether she
13
     filed a claim form. Her final settlement amount is $3400.52.
14
            3.     As explained in the affidavit of James Sherwood attached hereto, two Class
15
     Members, Amy Gilpatrick and Teagan Winkler, contacted Plaintiffs’ counsel in April 2020
16
     claiming that they had filed timely claim forms and should have received settlement
17
     checks. SSI could find no record of their claims. However, as explained in the attached
18
     Sherwood declaration, both Amy Gilpatrick and Teagan Winkler provided Plaintiffs’
19
     counsel with copies of the transmittal emails they sent to SSI as well as the claim forms
20
     they attached to those emails. James Sherwood extracted the meta-data from the emails
21
     and the attachments. In both cases, the meta-data confirms that the emails were sent on the
22
     date indicated on the face of the emails, September 24, 2019 in the case of Gilpatrick and
23
     October 16, 2019 in the case of Winkler. In addition the name/i.d. contained in the claim
24
     form meta-data matches the attachment name/i.d. in the email meta-data. Two previous
25
     class members who claimed to have filed timely claim forms that SSI could not find were
26
     approved by the Court based on precisely the same evidence. See Order of March 19, 2020
27
28
                                                  1
     Case 2:10-cv-00899-JWS Document 1182 Filed 05/26/20 Page 3 of 5



 1
     approving claims of Goddard and Eckstein. Doc 1163. Ms. Gilpatrick’s final allocation
 2
     amount is $1475. Ms. Winkler’s final settlement amount is $15,186.25.
 3
            4.     In April 2020, Class Member Saul Feagin Jr.contacted Plaintiffs’ counsel
 4
     requesting information about his settlement check. SSI informed Plaintiffs’ counsel that,
 5
     while Mr. Feagin had filed a change of address form through the SSI website in October
 6
     2019, he had not filed a claim form. As explained in the declaration of Mr. Feagin attached
 7
     hereto, he believed he had filed a claim form and change of address form in October 2019
 8
     through the SSI website. As explained in the declaration of Trudy Mahabir attached hereto,
 9
     the electronic claim form and change of address form on the SSI website appear on the
10
     same page, one right after the other. Mr. Feagin apparently thought they were one
11
     document. That Mr. Feagin believed that he had, in fact, taken the steps necessary to file a
12
     claim form is confirmed by the records of Plaintiffs’ counsel. Plaintiffs’ counsel made
13
     thousands of phone calls to class members in the fall of 2019 to remind them of the
14
     settlement and their right to file a claim. Among those called in late October was Saul
15
     Feagin. The contemporaneous notes of Plaintiffs’ paralegal who made the call to Mr.
16
     Feagin indicates that Mr. Feagin was aware of the settlement and that he had already filed
17
     a claim with SSI. The paralegal informed him that having filed a claim he did not need to
18
     do anything further. There would be no reason for a class member to file a change of
19
     address form with SSI, as Mr. Feagin did, except as part of a claim. Those opting out of
20
     the settlement did not need to do anything and certainly did not need to provide a change
21
     of address form. The fact that only class members filing a claim would file a change of
22
     address form is confirmed by the language on the change of address form itself. The
23
     electronic form on SSI’s website states at the top:
24
25          If you submitted a Claim Form Or Consent to Sue and your address has
            changed, you must inform the Claims Administrator. You can submit your
26          change of address by mail using the Change of Information form mailed to
            you and available on the Documents tab of this website, by phone . . . , or by
27          filling out and submitting the form below.
28
                                                  2
     Case 2:10-cv-00899-JWS Document 1182 Filed 05/26/20 Page 4 of 5



 1
               The Document tab form is even more explicit:
 2
            If the address on the notice is incorrect . . . you should fill out this form to
 3
            receive settlement benefits.
 4   Doc 1109-5 at 2. SSI confirms that Mr. Feagin did fill out and submit the form in a timely
 5   manner in October 2019. In doing so Mr. Feagin unequivocally expressed his intent to
 6   claim his settlement award. The change of address form also included the last four digits
 7   of his social security number so there was no question that he was the class member
 8   submitting the claim/change of address. Had SSI had any doubt as to Mr. Feagin’s intent
 9   it should have contacted him immediately to point out that a claim form as well as the
10   change of address form was required “to receive settlement benefits.” Doc 1109-5 at 2.
11   Had it done so, Mr. Feagin would have had ample time to correct his error. Having clearly
12   and timely expressed his intent to seek settlement benefits, his claim should be approved.
13   Mr. Feagin’s final settlement allocation is $5979.87.
14          Plaintiffs’ counsel contacted Defendants’ counsel and Defendants’ counsel
15   indicated that Defendants oppose the relief requested in this motion.
16                                         CONCLUSION
17           For the foregoing reasons, Plaintiffs respectfully request that the Court enter an
18   order approving the claims of Dennis Strodtman, Linda K. Lawrence, Amy L. Gilpatrick.
19   Teagan Winkler, and Saul Feagin Jr.
20
21          Respectfully submitted this 26th day of May, 2020.

22
                                                Martin & Bonnett, P.L.L.C.
23                                              By: s/Susan Martin
                                                Susan Martin
24
                                                Daniel Bonnett
25                                              Jennifer Kroll
                                                4647 N. 32nd St.
26
                                                Suite 185
27                                              Phoenix, AZ 85018
28                                              Telephone: (602) 240-6900

                                                   3
     Case 2:10-cv-00899-JWS Document 1182 Filed 05/26/20 Page 5 of 5



 1
 2                                     Dan Getman (pro hac vice)
 3                                     Getman, Sweeney & Dunn, PLLC
                                       260 Fair Street
 4
                                       Kingston, NY 12401
 5                                     Telephone: (845) 255-9370
 6
                                       Edward Tuddenham (pro hac vice)
 7
                                       23 Rue du Laos
 8                                     75015 Paris, France
 9                                     Telephone: +33 0684798930

10                                     ATTORNEYS FOR PLAINTIFFS

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         4
